Title: To Thomas Jefferson from Elbridge Gerry, 24 August 1784
From: Gerry, Elbridge
To: Jefferson, Thomas



Boston 24th August 1784
My dear Sir

I returned to this place about a fortnight after You left it, and received from Mrs. Cotton your friendly Letter of the 2d of July, with an elegant travelling Box, which I value highly, as it has the Honor of being a pledge of your Friendship. Agreable to your Injunction I shall communicate what has occurred since You left Annapolis, presuming that You have not received the Journals.

On the 12th of May You may remember that General Knox was directed to open a Correspondence with General Haldiman in order to ascertain the precise Time for his delivering up the western posts within the Jurisdiction of the United States. The officer employed in the Business was Colo. Hull who has returned to this place and says that Gen. Haldiman informs him that not having received any orders, it is out of his power to deliver up the posts altho he has certain Information of the Ratification of the definitive Treaty; but the General further declared that he should execute the Orders, whenever they arrived with pleasure, and treating Colo. Hull with great politeness.
The Indian Treaty seems to be at a Stand, owing to the different opinions in Congress respecting their Right to make Requisitions for Troops without Consent of the Legislatures in Time of peace; and also to the opposition of New York in Consequence of a non compliance by Congress with the Request of that State for Authority to raise 500 Men for taking possession of the Western posts. The States of Massachusetts and N York claim a Tract of western Territory which the latter have heretofore garrisoned. Massachusetts announced their Claim to the New York Legislature and having petitioned Congress for a fœderal Court to determine the Jurisdiction, a Day is assigned for that purpose. But previous to this, when it was proposed in Congress to send part of the Troops retained at West point by General Washington to take possession of the Western posts, the Delegates of N York pursuant to their Instructions objected to the Measure, because the Troops were from Massachusetts and part of the Troops were within the Jurisdiction (as N York says) of that State; and the objection was followed with the application which I mentioned as having been rejected. This opposition of N York, and the Dissent of some of the States to any Requisition for Troops, produced an opposition in other States to the Employment of the Troops at West point on the Business mentioned, unless it was previously provided that their places should be speedily supplied by Troops to be required and quotied on the several States by Congress, and finally the regular Troops were all disbanded excepting about 60 to guard posts Magazines &c. and the States of Connecticut N York N Jersey and Pennsylvania were called on by Recommendation to raise 700 Men for the Service mentioned to serve one Year. The first and last will probably comply with the Recommendation, but by a Letter of last Week from Doctor Lee one of the Commissioners I am informed N Jersey are not raising any Men and N York have directed  their Governor to hold a Treaty with the Indians in Behalf of the State, in Consequence of which he was gone to Albany on the Business. Thus as it is conceived by the Commissioners of Congress, that Troops are necessary to attend them in the Treaty, and no Troops are raised, it will not probably take place this Year.
The Treasury ordnance has passed and Mr. Jenifer Mr. Elsworth and Mr. Denning are appointed Commissioners upon a Salary of 2000 Dollars each to act in the office on or before the 20th of Novr. next. The Report for Instructing the Commissioners for settling Accounts has passed and is inclosed.
The Committee of the States I hear have adjourned sine Die from the Want of Members to form a quorum.
The Ship by which this comes is about to sail and prevents me from making any Addition except an assurance of my sincerest Regards for Yourself and a Request that You will communicate the same to Mr. Adams the Ladies of his Family and Mr. Tracy and inform the latter that his Lady and Family are well. I remain my dear Sir your affectionate Friend,

E. Gerry

